 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction and General Laborers, No. 304, AFL-CIO and Paul E. lacono Structural Engineers, Inc.Cases 32-CP 21 and 32-CP 30September 25. 1979DECISION AND ORDERBY MEMBERS JENKINS, PENELL.O, AND MURPHYOn March 9, 1979, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counseland the Charging Party filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Construction and GeneralLaborers, No. 304, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theAdministrative Law Judge's recommended Order.DECISIONStatement of the CaseWILLIAM J. PANNIER III, Administrative Law Judge:This proceeding, the result of charges filed Paul E. laconoStructural Engineers Inc..' herein called lacono, was heardbefore me in Oakland. California, on August 28 and Octo-ber 2 and 3, 1978.2 The unfair labor practice charge in Case32-CP-21, alleging violations of Section 8(b)(7)(C) of theNational Labor Relations Act. as amended, 29 U.S.C., Sec.151, et seq., herein called the Act, was filed on April 7,naming both Construction and General Laborers. No. 304,AFL-CIO, herein called Respondent, and Alameda CountyBuilding Trades Council, herein called council, as labor or-ganizations against whom the charge was brought. On May18, the charge in Case 32-CP-30 was filed, naming Respon-The Charging Party's name appears as amended at the hearing.I Unless otherwise stated, all dates occurred in 1978.dent, council, and United Cement. Lime and GypsumWorkers International Union, Cement Masons Union Lo-cal 594. AFL-CIO herein called Cement Masons, as labororganizations against whom the charge was brought. In ad-dition, charges alleging violations of Section 8(b)(4)(B) ofthe Act were filed in Cases 32 CC 77 and 32 CC-95, onMarch 6 and May 15 respectively, against Respondent, theCouncil, and Cement Masons. All of these charges led toissuance of complaints by the Regional Director for Region32 of the National Labor Relations Board and all wereconsolidated for hearing. Once the hearing opened, Re-spondent. Council. and Cement Workers agreed to settle allallegations arising from the charges filed in Cases 32 CC77 and 32 CC-95. Additionally, the Council and CementWorkers agreed to settle their alleged violations of Section8(b)(7)(C) of the Act. As a result, settlement agreementswere approved, with respect to those labor organizationsand those allegations, on October 3.1 A motion was thengranted to sever Cases 32 CC 77 and 32 C('C95 and thoseportions of Cases 32 CP 21 and 32 (P 30 pertaining toCouncil and Cement Workers from the proceeding. The re-sult is that the instant matter now involves only the allega-tion that Respondent violated Section 8(b)(7)((') of the Actby picketing for more than a reasonable time without hav-ing filed a representation petition.All parties have been afforded full opportunity to appear.to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs.4 Based upon the entire record.,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FIN)IN(;S ()F FA( I1. JURISI)I('I()NAt all times material. Paul E. lacono Structural Engi-neers. Inc.. has been a California corporation with offices inTorrance, California, and has engaged in business at var-ious locations in California and Nevada as a general con-tractor in the building and construction industry. Duringthe past year, lacono, in connection with its work in theBy Order dated November 30, the Board denied that Charging Party'srequest for special permission to appeal approval of these settlement agree-ments.4 Following the filing of briefs, Respondent, by letter showing service ofcopies on all parties. dircted my attention to certain material appearing inthe Quarterly Report of the General Counsel. While the Charging Party lateobjected to my consideration of this material. the fact is that it appears in apublic document, I had already been aware of it from my independent read-ing, and, as will be seen infra, it does not serve to alter the result which Ireach in this proceeding.The General Counsel's motion to correct transcript and exhibits receivedinto evidence and to submit late evidence, which has not been opposed, ishereby granted. The transcript is hereby corrected so that page 242, line 1,which reads "Did you ever hire any laborers on the lacono payroll?'. willread "Did you ever hire any other laborers on the lacono payrill?" and.further, so that the word "agency" on page 249. line 23 and (on page 251. line3 is changed to AGC'." In addition. Resp. Exhs a) through d) wererejected and, accordingly, they will be moved to the rejected exhibit file.Finally, the back pages of G.C. Exhs 33(a). (l. and (dr were omitted fromthe duplicates in the exhibit file, though the entire originals were offered andreceived. Accordingly, permission is hereby granted for the addition otFduplih-cates of those back pages to the front pages contained in the exhibit file.245 NLRB No. 59346 CONSTRUCTION AND GENERAL LABORERS, NO. 304State of Nevada, has purchased and received goods valuedin excess of $50,000 directly from suppliers located outsidethe State of Nevada. Therefore. I find that at all times ma-terial, acono has been an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.11. THE I.ABOR ORGANIZATION INVO)I.VI)At all times material, Respondent has been a labor or-ganization with the meaning of Section 2(5) of the Act.111. ItIh Al.l.t(;EI) UNI:AIR ABOR PRA(TICFESAs Respondent correctly set forth in its brief, the ulti-mate issue in the instant case is whether Respondent en-gaged in picketing for a recognitional object and for morethan a reasonable period of time without filing a representa-tion petition under Sectin 9(c) of the Act. As discussed be-low, I find that a preponderance of the evidence warrantsan affirmative answer to this question and, accordingly.conclude that Respondent did violate Section 8(b)(7)(C) ofthe Act by picketing at lacono's construction site in Pleas-anton, California, on and after February 24.Although it has been in existence since 1965 and haspossessed its own contractor's license, between 1969 andapproximately April 1975, lacono operated in partnershipwith Drewes Construction Company and did not engage inany operations as a contractor, confining its work to designand preparation of architectural engineering drawings. Fol-lowing dissolution of the partnership, however, lacono didenter the contracting field.' As its hiring procedure evolvedthereafter. Iacono normally followed the practice of obtain-ing laborers, the target group of employees in the instantcase, from Manpower Temporary Services.7When it didhire its own laborers, it did so only as the need arose and ona project-by-project basis. Thus, lacono's laborers were em-ployed only for the duration of a particular project. So faras the record discloses, only one laborer-Keith Martin, theson-in-law of lacono's sole shareholder and president, PaulE. lacono-ever worked at more than one project forlacono as a laborer.The first two projects on which lacono worked in North-ern California were at Downtown Ford in Sacramento, be-ginning in approximately June 1975, and Neufield Audi-Porsche in Burlingame, started during the following month.In August 1975, lacono's job superintendent at BurlingameThe question of the partnership's collective-bargaining relationships isnot material in this proceeding. To the extent that an agreement existed. itwould not have become binding upon lacono in the post-partnership period,since the evidence does not support the finding that lacono had become analter ego or "disguised continuance" of the partnership. (Litigation was per-mitted on the nature of acono's operations following dissolution of the part-nership. but not of the extent of the bargaining relationship of the partner-ship.) That is the only basis upon which a prior collective-bargainingagreement would have been binding upon lacono. See discussion Jersev Ju-niors. Inc. 230 NI.RB 329. 333 (1977). In any event, as decribed infra,lacono did then enter into another collective-bargaining agreement to whichRespondent was a party and, consequently, consideration of the partner-ship's agreement becomes superfluous.? Laborers furnished to lacono by Manpower are not part of the unit oflaborers whom Respondent contends that it represents in this proceeding.was L. P. Byrne. Early in that month. Byrne was con-fronted with a demand, made by a business agent of a sisterlocal of Respondent. that the concrete pour be stopped be-cause the laborers employed by the subcontractor perfbrm-ing that work were nounion. Byrne refused to stop thework. Subsequent picketing by another labor organizationthen led Byrne to execute a collective-bargaining agreementwith San Mateo Building Trades Council. Respondent's sis-ter local later demanded that Byrne also sign an agreementwith it. He complied by executing a memorandum agree-ment which obligated lacono to observe the terms of a mas-ter agreement to which Respondent was a party and whichcovered the Northern California geographic area.' How-ever, at the time that Byrne executed that agreement,lacono had no laborers working on the Burlingame site.Nor had it employed laborers at that location prior toByrne's execution of the memorandum agreement. More-over, at the time that Byrne signed the agreement, there wasno discussion regarding laborers employed by lacono atother sites.After signing the memorandum agreement. Byrne con-tacted the hiring hall for the two laborers that he hired towork on the Burlingame project: George Estrailian. whoworked on August 11 13, 1975, and Joaquin M. Estrada.who worked on September 8 and 9, 1975. Meanwhile.lacono also hired laborers for the Downtown Ford projectin Sacramento. Thus, on August 18, 1975, Iacono paidMartin $166.22 for work performed there, although theexact dates of that work are not disclosed by the record.What is disclosed is that Martin then continued working onthat project through at least January 1976. Four additionallaborers at least worked for lacono at that project duringthe payroll period ending August 24. A fifth laborer. FrankRodriguez, worked there during the payroll period endingSeptember 8. None of these laborers was obtained from ahiring hall operated by Respondent or by any of its sisterlocals. So far as the record discloses, none of them was amember of any labor organization nor had any of themdesignated any labor organization as his representative.Iacono did not apply the collective-bargaining agreement tothe laborers employed in Sacramento.Between the summer of 1975 and the spring of 1978,lacono worked on approximately 20 projects in NorthernCalifornia, the geographic area embraced by the MasterAgreement. During that period, aside from the Burlingameproject, lacono made contributions to benefit trust funds.consistent with the agreement signed by Byrne, for laborersworking on only one of these projects: one in Redding,California, which lasted from early 1976 until August ofthat year.' In mid-November 1977, lacono commencedconstructing three warehouse buildings, each on a separateI Although they proceed on the basis of different theories which lead themto conclude that different collective-bargaining agreements are applicable,the General Counsel and Respondent do agree that lacono and Respondentwere parties to a collective-hargaining agreement during the time of thepicketing at Pleasanton Agreement on this point suffices for analysis of theissues presented in the instant case. Accordingly. I make no determinationregarding whether the General Counsel or Respondent are correct as to theappropriate agreement applicable to lacono.9 While lacono uses laborers obtained from Manpower. the record doesdisclose at least one project other than those at Burlingame. Sacramento, andPleasanton for shich lacono did hire laborers347 DECISIONS OF NATIONAL LABOR RELATIONS BOAR[)lot at the Johnson Industrial Tract in Pleasanton. Califor-nia. Prior to January, no laborers were employed by laconoat that site. In February, lacono hired its first two laborers,from local sources, to work on the project. Thereafter, atotal of four laborers worked there, though not all at thesame time and none of them for the duration of the project.None had even worked for lacono previously.On January 26, Doug Whitt, Respondent's president,'°approached Robert Wallard, lacono's project superinten-dent at the Pleasanton site. Upon ascertaining from Wal-lard that the employees working there, none of whom waslacono's laborer at that time, were nonuion, Whitt threat-ened to have the job shut down and also threatened, thatother unionized employers, such as the telephone company.would not provide services to lacono. On February 22,Whitt returned to the project, gave Wallard a collective-bargaining agreement," and directed Wallard to have itsigned and returned to him (Whitt) on the following day.On the morning of February 24, Whitt, who was then wear-ing a banner bearing the legend "AFL-CIO" and "Picket"across the front, asked if Wallard would sign the agreement.When Wallard responded that he could not do so, Whittretorted "that he was going to take care of this one way orthe other" and picketing commenced at the site.Picketing continued at the site until May 12. However,there were changes in the picket sign legends. Thus, untillate March or early April, the legends on the signs read"Paul lacono Construction, Unfair Labor Practice, Labor-ers Local 304." Thereafter, the signs read: "Unfair LaborPractice, Building & Construction Trades Council, Ala-meda County." On May 12, a single picket was stationed bytwo of the lots with a sign bearing the legend "DicocheaConcrete, Unfair Labor Practice Against Cement MasonsLocal 594." Although Respondent argues that it was notresponsible for all of this picketing, a preponderance of theevidence supports the conclusion that the name changes onthe picket signs were no more than subterfuges designed tocloak Respondent's role as the party responsible for theconduct.First, there is no evidence that any labor organizationother than Respondent had an independent dispute with'°The parties stipulated "with respect to the particular job at the particu-lar location specified in this complaint, [Whittl was at the time of any con-duct attributed to him at the jobsite the president of [Respondent]." How-ever, asserting that Whitt "has only got the authority to chair meetings."Respondent declined to stipulate that, in that capacity. Whitt had been anagent of Respondent at all times material. No evidence was presented byRespondent to support the assertion that its president had such limited au-thority. Whitt played a prominent role in the picketing that transpired at thePleasanton site. Respondent never disavowed his conduct nor did it disavowthat of the pickets at that location, even though the picketing continued fora substantial period of time and gave rise to unfair labor practice charges. Inshort, there is no evidence to rebut the inference, based upon Whitt's office,that he possessed authority to engage in the conduct on behalf of Respon-dent which transpired in the instant case. See District 50, United Mine Work-ers of Anerica, et al. (Tungsten Mining Corporation), 106 NLRB 903, 907(1953). Therefore, I find that at all times material Whitt was an agent ofRespondent." The agreement handed to Wallard was the 1977 1980 Laborers' MasterAgreement between the Associated General Contractors of California andNorthern California District Council of Laborers. It is this agreement towhich Respondent contends that lacono is currently bound by virtue of theterms of the memorandum agreement signed by Byrne. See fn. 8, supru.any employer, including lacono, working at the JohnsonIndustrial Tract. In its brief, Respondent hypothesized amanner in which the council could have had a dispute withlacono. But it presented no evidence to support its specula-tion. Similarly, while Dicochea Construction Company hasnever been a party to a collective-bargaining agreement, itswork at the Pleasanton site had been completed almost amonth prior to the appearance of the picket sign bearing itsname. Moreover, it had never been contacted by any ce-ment masons' representative regarding representation of itsemployees nor concerning a collective-bargaining agree-ment with Cement Masons. Therefore, the only evidence ofa dispute at the Pleasanton site was that pertaining to theone between Respondent and lacono.Second, picketing at the site commenced immediately af-ter Wallard had declined Whitt's request for a signed agree-ment. That lacono had remained the target of the picketingthroughout is shown by the fact that in mid-April, after thecouncil's name had supplanted that of Respondent on thepicket signs, pickets told Wallard that the picketing wouldcease "[o]nce you sign the agreement, that's all it takes."Moreover, the Dicochea picket sign that appeared in Maywas located at an entrance reserved for employees, custom-ers, and suppliers of lacono, rather than at an entrancereserved for subcontractors, as might be expected Dico-chea, rather than lacono, were the true object of that pick-eting. Consequently, the words and conduct of the picketsas well as the timing of commencement of the picketing inrelation to Whitt's demand for a signed agreement tend tosupport the conclusion that Respondent remained the partyresponsible for picketing.Third. Whitt, Respondent's president, continued to bepresent with the pickets at the site. Thus, he transportedpickets to the Johnson Industrial Tract. He appeared theredaily during the first month of the picketing. Thereafter, hecame to the site at least once a week. The same individualspicketed during the first 30 to 40 days of picketing. Theywere supplanted by a second crew who continued the pick-eting. It was one of the latter group who was observed in-structing the picket with the Dicochea sign. Consequently,there was a continuity of personnel at the site during thecourse of the picketing.Fourth. for the duration of the picketing, pickets worebanners identical to that which Whitt had been wearing,described surpa, on February 24. Further, the same hand-bills were distributed by pickets between February 24 andcessation of the picketing in May. Consequently, there wasan identity of conduct for the duration of the picketing.In these circumstances, a preponderance of the evidencesupports the conclusion that notwithstanding the namechanges on the picket signs and the participation of otherlabor organizations in the picketing, it was Respondent whowas, at root, responsible for the picketing at the JohnsonIndustrial Tract from February 24 to mid-May. So far asthe record discloses, the only dispute was the one whicharose when Wallard declined Whitt's demand that laconoexecute the 1977--1980 master agreement. Only Respondentstood to benefit should the economic pressure created bythe picketing succeed in compelling lacono to execute thatagreement.348 CONSTRUCTION AND GENERAL LABORERS, NO. 304IV. ANALYSISThe principal argument made by Respondent is that theobject of its picketing has not been to obtain recognition.Rather, argues Respondent, the object of its picketing hasbeen to protest lacono's unfair labor practices, primarily,Iacono's failure to apply the collective-bargaining agree-ment to laborers working at the Johnson Industrial Tract.The General Counsel does not dispute the fact that laconowas a party to a collective-bargaining agreement during thetime of the picketing. Consequently, Respondent's argu-ment, as a general proposition, is not without merit, inas-much as "Section 8(b)(7)(C) is not to be literally applied soas, for example, to reach picketing by a recognized union tosecure compliance with an existing contract ...." BayCounties District Council of Carpenters, AFL-CIO, et al.(Wilbur F. Disney, d/b/a Disney Roofing and Material Com-pany, et al.), 154 NLRB 1598, 1605 (1965).Yet, in the instant case, the collective-bargaining agree-ment was executed by Byrne at a time when no laborershad ever been employed by lacono at the Burlingame site.It was a prehire agreement. Ordinarily, execution of suchan agreement would be an unfair labor practice. However,where, as here, the agreement arises in the building andconstruction industry, Section 8(f) of the Act immunizesthe parties from liability insofar as the agreement is ex-ecuted "with an unassisted labor organization whose major-ity status has not previously been established under the pro-visions of Section 9 of the Act." R. J. Smith ConstructionCo., Inc., 191 NLRB 693, 694 (1971). But this does not endthe matter, for Section 8(f) "expressly permits the testing ofthe signatory union's majority status at any time after em-ployees have been hired ...." Id. Thus, "the company doesnot violate Section 8(a)(5) and (d) of the Act by refusing tocontinue the bargaining relationship established and byunilaterally changing terms and conditions of employmentset forth in the contract." Local Union No. 103, Interna-tional Association of Bridge, Structural and Ornamental IronWorkers, AFL-CIO (Higdon Contracting Company, Inc.),216 NLRB 45, 46 (1975), enforcement denied 535 F.2d 87(D.C. Cir. 1976), reversed and enf. 434 U.S. 335 (1978).Similarly, "§8(f) does not purport to authorize picketing toenforce pre-hire agreements where the union has notachieved majority support." N.L.R.B. v. Local Union No.102, International Association of Bridge, Structural and Or-namental Iron Workers, AFL-CIO, et al., 434 U.S. 335, 346(1978).Of course, if, following execution of a prehire agreementin the building and construction industry, the union attainsmajority status, it then becomes the representative of theemployees covered by that agreement with the meaning ofSection 9 of the Act. The employer would then no longer befree to refuse to honor the terms of that agreement and itsfailure to do so would violate Section 8(a)5) of the Act.However, "the mere fact that the Union might indeed haverepresented a majority of the employees at ...previousjobsites is of no consequence inasmuch as the Union mustdemonstrate its majority at each new jobsite in order toinvoke the provisions of Section 8(a)(5) of the Act ... ."(Footnote omitted.) Dee Cee Floor Covering, Inc. and itsAlter Ego and/or Successor, Dagin-Akrab Floor Covering,Inc., 232 NLRB 421, 422 (1977). "The employer's duty tobargain and honor the contract is contingent on the unionattaining majority support at the various constructionsites." N.L. R.B. v. Local Union No. 13, Iron Workers, supra,434 U.S. at 345.In the instant case, there has been no showing that Re-spondent represented even one, much less a majority, of thelaborers employed by lacono at the Johnson IndustrialTract. Moreover, as found above, lacono did not follow apractice of resorting to a core of laborers which it rehired ateach of its projects or which it transferred from project toproject. Cf. Haberman Construction Company, 236 NLRB79, 80 (1978). Rather, it hired its laborers on a project-by-project basis. With the exception of Martin, who was nolonger employed as a laborer by Respondent at commence-ment of the Pleasanton project, there is no evidence thatany laborers who had worked for lacono at one project hadever worked for it at another project. In fact, the laborersemployed by lacono at Pleasanton had been hired locallyand none of them had ever worked previously for lacono.In these circumstances, it cannot be found that Respon-dent ever enjoyed the support of a majority of the laborersemployed by lacono at Pleasanton. Yet, since the agree-ment executed by Byrne had been a prehire agreement,such a showing must be made for Respondent to becomethe representative of the employees working there. Dee CeeFloor Covering, Inc., supra. Absent, that showing, the factthat the agreement executed by Byrne contained a union-security clause and a hiring hall provision is of no aid toRespondent, for the fact that it never attained majority sup-port at Pleasanton means that lacono was free to refuse "tocontinue the bargaining relationship established and [tounilaterally change] terms and conditions of employmentset forth in the contract." Local Union No. 103, Iron Work-ers, supra, 216 NLRB at 46. Consequently, in the circum-stances, the union-security clause and the hiring hall provi-sions occupy the same position as other provisions of theagreement which lacono was free to ignore in employinglaborers at the Johnson Industrial Tract.Indeed, even if it were not necessary for Respondent toestablish majority support at the Pleasanton project, itcould still not be said that it was entitled to recognition asthe representative of the laborers working there in the con-text of the facts presented by the instant case. At the timethat Byrne executed the agreement in August 1975, laconoalso had a project in progress at Sacramento and intendedto continue working in Northern California. However, asset forth in section III, supra, no party made any mention ofprojects at locations other than Burlingame when the agree-ment was executed. Further, so far as the record discloses,at no point thereafter did Respondent or its sister localsmake any efforts to apply the agreement to other projectson which lacono worked prior to the Pleasanton project,though laborers had been hired by lacono at other siteswithin the geographic area convered by the agreement.The agreement was observed with respect to the laborerswho had worked at Redding in 1976. However, that doesnot appear to have been the result of an indepedent deci-sion by lacono to apply the agreement to that site. Rather,the laborers who worked on that project had been hiredbecause they were friends of the project superintendent. Be-349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause they happened also to be union members, union-levelwage rates and benefits were provided for them consistentwith Iacono's normal practice." Consequently, the fact thatunion employment terms had been observed at Reddingresulted from the happenstance that the laborers hired wereunion members, rather than from any contractual obliga-tion on lacono's part. Further, Respondent's own intitialovertures at Pleasanton, in January and February, were notpredicated on an already existing contractual relationship.Rather than demand that Wallard observe the terms of anagreement to which lacono was already bound, as might beexpected had Respondent then believed that lacono was aparty to an areawide agreement, Whitt demanded thatWallard execute a new agreement.These circumstances-particularly the initial concernonly with the Burlingame project, the failure to display anyinterest in the agreement's applicability to other projects onwhich lacono was working during the over 2-year intervalbetween execution by Byrne and commencement of work atPleasanton, and Whitt's demand that lacono execute ratherthan honor an agreement for the Pleasanton site-all tendto support the conclusion that Respondent itself had viewedthe agreement signed by Byrne as "a project rather than aterm agreement." N.L.R.B. v. The Irvin-McKelvey Co., 475F.2d 1265, 1270 (3d Cir. 1973). Only upon encounteringproject did Respondent then resurrect the agreement signedby Byrne and brandish it as a shield for its picketing.Even if the agreement signed by Byrne had been in-tended to be areawide in scope, it would still be difficult toconclude that majority status had ever been attained. Theonly union members ever employed by lacono had beenEstrailian, on August 11-13, 1975, and Estrada, on Septem-ber 8 and 9, 1975, at Burlingame, and the laborers em-ployed on the Redding project from January to August1976. While this establishes majority status for these twosites, Respondent cannot have the matter both ways. Thatis, it cannot claim areawide recognition, but then ignore theconcurrent situation at sites within the area on which em-ployees other than union members were working. No evi-dence was presented by Respondent to show that duringthe course of the Redding project, the laborers employedthere had constituted a majority of all laborers employedby lacono within the Northern California geographic area.The record discloses that Iacono had engaged in a numberof other projects in Northern California between 1975 and1978. It further shows that lacono had hired its own labor-ers on at least some of these projects, as it had at Burlin-game and Redding. Accordingly, a determination of major-ity status would need to take into account the possibleexistence of laborers working at other sites during the pro-gress of the Redding project. Yet, Respondent-which, af-ter all, bears the burden of showing that majority status hadbeen attained following execution of the prehire agree-ment-simply failed to show that during the January toAugust 1976 period, the laborers employed at Redding hadconstituted a majority of all laborers employed by laconoin Northern California.12 The superintendent is free to select the laborers to be hired. He can hireunion, rather than nonunion, personnel whenever they are competitive andcan perform the work.Similarly, it is not possible to conclude on the basis of therecord that Respondent enjoyed majority support amongall laborers working at Burlingame and Sacramento duringAugust and September, 1975. Estrailian worked at Burlin-game on August 11 through 13 of the year. On August 18,1975, Martin, who was then working as a laborer onlacono's Downtown Ford project, was paid $166.22. Whilethere is no evidence as to the precise workdays for whichthat money was paid to Martin, presumably it was paid toMartin, presumably it was paid for work performed duringthe prior week-when Estrailian had been working at Bur-lingame. Thereafter, Martin continued to work at the Sac-ramento project and, accordingly, would be included in theunit during the period that Estrada worked at Burlingame.Consequently, it cannot be said, with any degree of cer-tainty, that majority status had been attained at other thanthe Burlingame site during August and September 1975.For, setting aside consideration of the other laborers whoworked at Sacramento during those 2 months, the presenceof Martin at the Sacramento project precludes a findingthat a majority of the laborers working on the Burlingameand Sacramento sites had ever been union members or haddesired representation.In sum, Respondent has failed to show that it had repre-sented any of the laborers who worked at Pleasanton forlacono. The record leaves considerable doubt that theagreement executed by Byrne had been intended by any ofthe parties at the time to be applicable to sites other thanthe one at Burlingame. While union members were em-ployed at two sites, there has not been an adequate showingthat they constituted a majority of the laborers concur-rently working at other Iacono projects in Northern Cali-fornia, the area covered by the agreement.However, Respondent urges that even were it not entitledto rely upon the agreement executed by Byrne as a defenseto its picketing at Plesanton, it believed that lacono hadengaged in unfair labor practices, filed an unfair labor prac-tice charge3based upon that belief, and did not engage inpicketing for more than 30 days after being notified onApril 20 that the charge had been dismissed. This argu-ment, however, ignores several factors. First, the fact thatobjects other than recognition also exist for picketing doesnot preclude a finding that Section 8(b)(7) of the Act hasbeen violated. So long as recognition is at least an object ofthe picketing, the requirement of Section 8(b)(7) that therebe an object of recognition or bargaining is satisfied. SeeAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 229, AFL CIO (Jensen MeatCompany, Inc.), 237 NLRB 650, 651 652 (1978).Second, a collective-bargaining agreement is the culmina-tion of the bargaining process and that process, in turn, isbased upon recognition. Accordingly, implicit in Respon-dent's demand that lacono apply the terms of the agree-ment, as well as in Whitt's demand that lacono execute anew agreement, is the demand that Iacono should recognizeRespondent as the representative of the laborers working'] The unfair labor practice charge filed by Respondent, Case 32 CA-777,alleged violations of Sec. 8(aX I). (3), and (5) of the Act. It was dismissed byletter dated April 19, with the return receipt for the copy of the letter re-ceived by Respondent's counsel's office beanng the date April 20.150 CONSTRUCTION AND GENERAL LABORERS, NO. 304there. Consequently, to simply assert that Iacono was com-mitting an unfair labor practice by not doing so is not theentire answer. For, "the objective of enforcing the ...al-leged bargaining obligation is inseparable from the objec-tive of protesting the alleged unfair labor practices ... ."Retail Clerks Union Local 1557 (Giant Foods of Chatta-nooga, Inc.), 217 NLRB 4, 10 (1975). At least an object ofRespondent's picketing was to protest, in its opinion,lacono's unfair labor practice of failing to apply the agree-ment to the laborers working at Pleasanton project and,concomitantly, lacono's failure to recognize Respondent astheir representative.Third, the fact that an employer may commit unfair la-bor practices does not eliminate the need for a petition tobe filed whenever recognitional picketing is conducted. "Itseems fair to say that Congress was unwilling to write anexemption into Section 8(b)(7XC) dispensing with the ne-cessity for filing a representation petition whenever em-ployer unfair labor practices were alleged." InternationalHod Carriers' Building and Common Laborers' Union ofAmerica, Local 840, AFL-CIO (Charles A. Blinne, d/blaC. A. Blinne Construction Company), 135 NLRB 1153,1164-65 (1962). Consequently, whether or not lacono vio-lated the Act in its hiring practices at the Johnson Indus-trial Tract would not serve as a defense to Respondent'spicketing."Of course, Respondent's unfair labor practice charge alsoalleged a violation of Section 8(a)(5) of the Act. Unlike arepresentation petition, which presupposes the existence ofa question concerning representation, a charge alleging thatSection 8(a)(5) of the Act has been violated "presupposesthat no such question exists and that the employer is wrong-fully refusing to recognize or bargain with a statutory bar-gaining representative." Id. at 1166, footnote 24. However,failure to file a petition is excused only "where a unionstrikes and pickets against an employer's unlawful refusalto recognize it and meritorious 8(a)(5) charges have beenfiled." Arthur F. Derse, Sr., President, and Wilder Mfg. Co.,Inc., 185 NLRB 175, 177 (1970).] "[W]hat is determinativeis whether or not a complaint has issued to give rise to adetermination that there were unfair labor practices." Re-tail Clerks Union Local 1557, supra. Here, Respondent'scharge was dismissed by the Regional Dirctor. "[T]he dis-position of unfair labor practice charges and the issuance ofcomplaints are matters vested by Section 3(d) of the Actwithin the exclusive province of the General Counsel andthe Board may not review or reexamine the administrativedeterminations made by him in this area." (Footnoteomitted.) Service Employees' International Union, Local No.227, AFL-CIO (Children's Rehabilitation Center, Inc.), 211NLRB 982 (1974). Accordingly, the fact that Respondent'sunfair labor practice charge included an alleged violation ofSection 8(aX5) of the Act does not serve to allow it to picket1' It is noteworthy that the Board reached the conclusion that it did in DeeCee Flooring, sLra, regarding the need to demonstrate majonty at each newjobsite and dismissing the allegation that Section 8(aX5) had been violated,despite the added finding there that the employer had "violated Section8(aX3) of the Act by conditioning employment ... upon employees with-drawing from the Union." Id at 5.for that length of time without filing a petition where thatcharge has been dismissed.Beyond this, Respondent's defense that the duration ofits picketing should only be computed from the date of re-ceipt of the Regional Director's dismissal letter is simplyuntenable. As found above, the picketing for which Re-spondent was responsible continued thereafter until mid-May. Only apparently as a result of proceeding institutedunder Section 10(l) of the Act was the picketing finallybrought to a halt. Moreover, Respondent did not file a rep-resentation petition after April 20. In short, Respondent hasfailed to show any, basis for a defense of a good faith effortto comply with the Act in conducting its picketing at theJohnson Industrial Tract.Therefore, I find that Respondent picketed at Iacono'sPleasanton site with an object of forcing or requiringIacono to recognize or bargain with it as the representativeof the laborers employed there by lacono and with an ob-ject of forcing or requiring those laborers to accept or selectRespondent as their collective-bargaining representative.Futher, I find that Respondent engaged in this activity for aperiod exceeding 30 days and that at no point was a repre-sentation petition filed. Accordingly, I find that by its con-duct, Respondent violated Section 8(b)(7)(C) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe conduct of Respondent, set forth above, occurring inconnection with the operations of lacono set forth in sec-tion I above, has a close, intimate, and substantial relationto trade, traffic, and commerce among the several States,and tends to lead, and has led, to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Paul E. acono Structural Engineer, Inc., is an em-ployer within the meaning of Section 2(2) and 8(b)(7) of theAct, engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Construction and General Laborers, No. 304. AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. By picketing Paul E. Iacono Structural Engineer,Inc.'s Pleasanton, California. project, at the Johnson Indus-trial Tract, from February 24-May 12, 1978, with an objectof forcing or requiring Iacono to recognize and bargainwith it as the collective-bargaining representative of labor-ers employed by lacono, or forcing or requiring those labor-ers to accept and select it as their collective-bargaining rep-resentative, without being certified as the collective-bargaining representative of those employees and withoutfiling a petition under Section 9(c) of the Act within a rea-sonable period of time. Construction and General Laborers,No. 304, AFL CIO, engaged in unfair labor pactices withinthe meaning of Section 8(b)(7)(C) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Construction and General Laborers,No. 304, AFL-CIO, has engaged in unfair labor practicesin violation of the Act, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the forgoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'5The Respondent, Construction and General Laborers,No. 304, AFL-CIO, its officers, agents and representatives,shall:1. Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be picketed,Paul E. lacono Structural Engineers, Inc., where an objectthereof is forcing or requiring said employer to recognize orbargain with it as the representative of its employees inviolation of Section 8(b)(7)(C) of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix."'6Copies of saidnotice, on forms provided by the Regional Director for Re-"5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."gion 32, after being duly signed by the authorized repre-sentative of Construction and General Laborers, No. 304,AFL-CIO, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law by picketing or causing to be picketed, or threaten-ing to picket or causing to be picketed, Paul E. laconoStructural Engineer, Inc., where an object thereof was toforce or require the said Employer to recognize or bargainwith us as the representative of its employees in violation ofSection 8(b)(7)(C) of the National Labor Relations Act. Wehave been ordered to post this notice. We intended to carryout the Order of the Board and abide by the following:WE WILL NOT under conditions prohibited by Sec-tion 8(bX7XC) of the Act, picket or cause to bepicketed, or threaten to picket or cause to be picketed,Paul E. lacono Structural Engineer, Inc., where an ob-ject thereof is to force or require the said Employer torecognize or bargain with us as the representative of itsemployees.CONSTRUCTION AND GENERAL LABORERS, No.304, AFL-CIO352